PER CURIAM.
Appellant appeals from a final order of •dismissal dismissing his complaint to reform a deed and contract.
It appears that the appellant, as plaintiff, lias previously secured a specific performance decree directed against the appellee and her former husband, as defendants, which decree was performed in accordance with its terms. In a subsequent action for reformation, resulting in the order of dismissal which is the subject matter of this cause, the appellant sought to reform the contract of purchase and sale between the parties and the deed executed in accordance with the decree of specific performance.
It appears that the action of the chancellor, in dismissing the cause and the complaint, was appropriate and it is affirmed without prejudice to the appellant to seek any other remedy of which he might be possessed.
Affirmed.